COHEN, Justice,
dissenting.
I believe the trial court erred by barring defense counsel from asking the venire if they could be fair to a defendant accused of sexually assaulting a nun. In addition, I believe the error was preserved for review. Finally, Texas courts have held that such an error cannot be harmless.
Immediately before voir dire began, the following occurred:
The Prosecutor: ... We would also have a motion in limine, of course, about the— we would reurge the motion in limine about any facts of the case ... The fact that may come out in evidence the complainant is, indeed, a nun.
The Court: I am going to ... grant the motion with regards to the facts as to the occupation or vocation of complainant.
Defense Counsel: Can I use a hypothetical fact situation, if the victim is a nun, could they be fair and impartial?
The Court: No.
I do not agree that the error was waived because counsel did not disregard the court's order and ask the prohibited question. Jury selection took place immediately after the court had clearly told defense counsel not to ask that question. Justice Hughes’ opinion would require lawyers to violate the trial court’s ruling in order to obtain appellate court review. Attorneys should not have to do that in order to preserve error. Chief Justice Burger said it right. In a case involving a Houston attorney held in contempt for violating a trial judge’s order during trial, he wrote:
We begin with the basic proposition that all orders and judgments of courts must be complied with promptly. If a person to whom a court directs an order believes that order is incorrect the remedy is to appeal, but, absent a stay, he must comply promptly with the order pending appeal. Persons who make private determinations of the law and refuse to obey an order generally risk criminal contempt even if the order is ultimately ruled incorrect (citations omitted) The orderly and expeditious administration of justice by the courts requires that “an order issued by a court with jurisdiction over the subject matter and person must be obeyed by the parties until it is reversed by orderly and proper proceedings.” (citations omitted) This principle is especially applicable to orders issued during trial, (citation omitted) Such orders must be complied with promptly and completely for the alternative would be to frustrate and disrupt the progress of the trial with issues collateral to the central questions in litigation.... But, once the court has ruled, counsel and others involved in the action must abide by the ruling and comply with the court’s orders.
Maness v. Meyers, 419 U.S. 449, 458-59, 95 S.Ct. 584, 591, 42 L.Ed.2d 574. (Emphasis added.) Accord Scruggs v. State, 782 S.W.2d 499 (Tex.App.—Houston [1st Dist.], 1989, pet. ref’d).
A trial judge’s orders should be obeyed, not disobeyed. We should not require lawyers to disobey them in order to render effective assistance of counsel. Indeed, such a holding is unnecessary here because the judge did not grant relief in limine, that is, that the parties approach the bench for a ruling before mentioning the disputed subject before the jury; he made a direct order suppressing mention of the subject before the venire. The judge did not say, in effect, “Approach the bench when you want to ask that question, and I will rule then.” Rather, he specifically told counsel not to ask the question. In my opinion, this was a ruling on the merits that excluded the subject from mention before the venire. It was not in the nature of a motion in limine because it granted the State all the relief requested.
I believe the cases on waiver are either distinguishable or were wrongly decided. The first two, Romo v. State, 577 S.W.2d 251, 252 (Tex.Crim.App.1979), and Rushton v. State, 695 S.W.2d 591, 593 (Tex.App.— *149Corpus Christi, 1985, no pet.), are distinguishable. Both held that a motion in li-mine will not preserve error in the admission of evidence offered at trial. “The reason for this rule is that a judge is often not in a position to decide the admissibility of evidence prior to the beginning of trial.” Romo v. State, 577 S.W.2d at 252. This case, however, does not involve the admission of evidence at trial. Whether evidence is admissible at trial depends on the record as a whole. Events often occur during trial that change a trial judge’s mind and make evidence admissible that seemed inadmissible before trial. Here, the voir dire began immediately after the judge’s ruling. There were no intermittent circumstances, and the issue was ripe for decision. Thus, the reason behind the rule that a motion in limine preserves no error in the admission of evidence is not relevant here.
The only case cited in Justice Hughes’ opinion applying the waiver rule to the jury selection process is Ransom v. State, 630 S.W.2d 904, 907 (Tex.App.— Amarillo 1982, no pet.). Ransom cites no authority for its holding except Romo, which involved the presentation of evidence, not the selection of a jury. In my opinion, Ransom was wrongly decided because it treats the voir dire process the same as the trial process, without discussing the important differences.
I would hold that the judge’s ruling was not a ruling in limine, but was a ruling in the nature of a suppression order, and that the complaint was preserved under these circumstances.
The next question is whether the judge erred. I believe he did. In Hernandez v. State, 508 S.W.2d 853 (Tex.Crim.App.1974), the court reversed because the defendant was not permitted to ask if the venire could believe that a police officer might lie under oath. Judge Odom, concurring with Judge Morrison, wrote:
... The defense should be permitted to ascertain whether prospective jurors would give unwavering credibility to any witness because of membership in a class, such as peace officers or minister, regardless of what the evidence may show, ...
508 S.W.2d at 854. (Emphasis added.) Accord Florio v. State, 568 S.W.2d 132 (Tex.Crim.App.1978).
In Abron v. State, 523 S.W.2d 405 (Tex.Crim.App.1975), the court reversed a rape conviction because the trial judge would not allow the defendant to ask the venire if it would make a difference that the black defendant was accused of raping a white victim. The court reversed even though the defense attorney was allowed to ask general questions regarding racial prejudice. The court wrote:
Counsel in the instant case was permitted to ask general questions regarding race prejudice, but the court did not allow him to ask more specific questions presenting the matter of prejudice upon the very issue involved in the case. Answers to the more specific questions regarding racial prejudice would have been valuable to appellant because they could have furnished the basis for the intelligent exercise of peremptory challenges. Deprivation of this valuable right is a showing of injury sufficient to necessitate reversal.
523 S.W.2d at 409. (Emphasis added.)
The State relies on the court of appeals opinion in Brown v. State, 674 S.W.2d 443 (Tex.App.—Dallas 1984), affirmed on other grounds, 741 S.W.2d 453 (Tex.Crim.App.1987), which upheld the trial court’s refusal to allow a manslaughter defendant to ask if venire members would be biased because the victim was a police officer. The opinion sought to distinguish Abron on the basis that racial prejudice was a “suspect class” in federal constitutional law, but there was no constitutional protection for police killers. 674 S.W.2d at 446.
I would not follow the court of appeals opinion in Brown for three reasons. First, Abron was not decided on the basis of federal constitutional law, but on the basis of Texas law. The Abron court observed that even if United States Supreme Court decisions were complied with, “There remains the issue of whether our constitutional and statutory standards were met.” *150523 S.W.2d at 408. Second, Brown did not mention, much less attempt to distinguish, contrary authorities from a higher court, such as Florio and Hernandez, which allowed inquiry about prejudice in favor of police witnesses. Third, Brown repeatedly emphasized that the trial court allowed questions concerning bias in favor of police officers. 674 S.W.2d at 447. The trial court here made no such ruling. Brown, of course, is not binding authority because the court of appeals judgment was affirmed on grounds unrelated to the issue here.
Florio and Hernandez have established that a defendant may ask if the venire would favor police witnesses. Two judges in Hernandez would allow inquiry about the venire’s bias in favor of a minister. Abron established that a defendant may ask if the venire would favor the State because of the race of the victim in the very case on trial. If defendants can ask about a witness’ occupation and about a victim’s race, how can they be prohibited from asking about a victim’s occupation? I doubt there is one rule for witnesses and another for victims, or one rule for ministers and another for nuns. Thus, I would hold that the trial judge committed error.
The final issue is whether the error was harmless. Florio holds: “[Djenial of a proper question cannot be harmless er-ror_” 568 S.W.2d at 133. Accord Trevino v. State, 572 S.W.2d 336, 337 (Tex.Crim.App.1978).
The present case might be an appropriate one for the application of harmless error rule, Tex.R.App.P. 81(b)(2), except for the holding in Florio that denial of a proper question cannot be harmless error. The evidence of appellant’s guilt was overwhelming, and it is difficult to believe that any properly selected jury would have reached a different result. Harm is more difficult to assess at the punishment stage, where the jury assessed 65 years. Appellant was eligible for, applied for, and argued for probation before the jury. Thus, I believe that under the harmless error rule, the most he would be entitled to would be a new punishment hearing. See Tex.Code Crim.P.Ann. art. 44.29(b) (Vernon Supp.1989). Indeed, the State argues there was no harm at either stage of the trial because testimony never revealed the victim was a nun. The victim did not wear a nun’s clothing during trial, but she testified she was a coordinator for a refugee center and a member of the Roman Catholic Ursuline Order, “a congregation of religious women.” Appellant’s counsel asked one witness, a police officer, if the victim was a nun, but he testified he did not know. However, we need not decide whether this told the jury the victim’s status because under Florio, a harmless error holding is not an option.
I would hold that the issue is preserved for review; that the court erred; and that Florio makes the error reversible per se without consideration of harm. Consequently, I would sustain the first point of error, reverse the judgment, and remand the cause for a new trial.
I respectfully dissent.